Bell, J.
1. All persons who are interested in sustaining the judgment of the court below are necessary parties in the Supreme Court, and must be made parties defendant to the bill of exceptions and served with a copy thereof. Civil Code (1910), §§ 6160, 6176; Benson v. Lewis, 176 Ga. 20 (166 S. E. 835); Emanuel Farm Co. v. Batts, 176 Ga. 552 (168 S. E. 316).
2. A mere statement entered upon the bill of exceptions and signed by the plaintiff in error, to the effect that he has served a copy of the bill of exceptions upon counsel for one who was named as a defendant in error, without an affidavit as to such service, is not sufficient to show service upon such defendant in error. Civil Code (1910), § 6160; Bray v. Langley, 169 Ga. 733 (151 S. E. 376); Smith v. McKnight, 28 Ga. App. 732 (113 S. E. 48).
3. This being a case in which several persons were named as defendants in error in the bill of exceptions, and there being no sufficient evidence of service of. the bill of exceptions as to one of them, who was a party in the court below and who is interested in sustaining the judgment com*49plained of, this court is without jurisdiction to entertain the bill of exceptions, and the writ of error must be dismissed. Malsby v. Shipp, 177 Ga. 54 (3) (169 S. E. 308).
No. 10001.
June 14, 1934.
J. E. Sistrunk and C. D. Driskell, for plaintiff.
Jones, Evins, Powers & Jones, S. N. Evins Jr., W. B. Cody, Harold Hirsch, and Marion Smith, for defendants.

Writ of error dismissed.


All the Justices concur.